Citation Nr: 0910291	
Decision Date: 03/19/09    Archive Date: 03/26/09

DOCKET NO.  07-25 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
right knee secondary to service connected right ankle 
disability.

2.  Entitlement to service connection for arthritis of the 
right hip secondary to service-connected right ankle 
disability.

3.  Entitlement to service connection for a psychiatric 
disability.

4.  Entitlement to a rating in excess of 10 percent for a 
service-connected healed osteochondral fracture of the right 
talus.  


REPRESENTATION

Appellant represented by:	Marine Corps League




ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to 
January 1970. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, that denied service connection for arthritis of the 
right hip and the right knee claimed as secondary to a 
service-connected right ankle disability and the RO assigned 
a 10 percent rating for service-connected healed 
osteochondral fracture of the right talus.  This matter also 
arises from a January 2007 rating decision wherein the RO 
denied service connection for depression.  

A personal hearing requested by the Veteran was scheduled in 
January 2009; however, the Veteran did not show for the 
hearing or request a postponement.  Accordingly, his request 
for a hearing is considered withdrawn.  38 C.F.R. § 20.704(d) 
(2008).

During the course of the appeal, the Veteran moved and the 
case is now under the jurisdiction of the St. Petersburg, 
Florida RO.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  VA will notify the appellant if 
further action is required.




REMAND

Additional development is required prior to appellate review.    

Although some service treatment records received in May and 
July 1970 are contained in the claims file, the Board notes 
that a July 1970 reply to a request for service treatment 
records indicated that clinical records were in transit from 
Da Nang to the National Personnel Records Center and were not 
available.  Another request should be made for the Veteran's 
service treatment records.  

Evidence of record indicates that the Veteran is in receipt 
of Social Security Administration (SSA) benefits with a 
disability onset date in January 2003.  There is no 
indication that the SSA has been contacted in order to obtain 
these records.  The United States Court of Appeals for 
Veterans Claims has interpreted the duty to assist to include 
requesting information and records from the SSA which were 
relied upon in any disability determination.  See Moore v. 
Shinseki, -- F.3d --, 2009 WL 306704 (Fed. Cir.), Hayes v. 
Brown, 9 Vet. App. 67, 73-74 (1996); Murincsak v. Derwinski, 
2 Vet. App. 363, 370, 372 (1992); Collier v. Derwinski, 1 
Vet. App. 413, 417 (1991).  Because such records may be 
useful in adjudicating the Veteran's claim, the Board finds 
that an effort should be made to obtain them.  Consequently, 
these records must be obtained and associated with the claims 
file prior to final adjudication of the Veteran's claim.

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
In addition, service connection may be granted for disability 
which is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a).  Service 
connection shall be granted on a secondary basis under the 
provisions of 38 C.F.R. § 3.310(a) where it is demonstrated 
that a service-connected disorder has aggravated a 
nonservice-connected disability, but in such a case the 
veteran may be compensated only for the degree of additional 
disability over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 
(1995).

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4) (2008); Robinette v. Brown, 
8 Vet. App. 69 (1995).  

The Veteran seeks service connection for arthritis of the 
right knee and right hip claimed as secondary to the service-
connected right ankle disorder.  The Veteran was afforded a 
VA Compensation and Pension (C&P) examination for his right 
knee and right hip disabilities in January 2006.  Diagnoses 
of arthritis of the right knee and right hip were provided.  
The examiner concluded that any relationship of the Veteran's 
arthritis of his right knee and right hip to his right ankle 
condition was speculative, but did not provide any rationale 
for his conclusion.  It is unclear whether the examiner also 
considered whether the Veteran's right knee and right hip 
disabilities are aggravated by his service-connected right 
ankle disability.  The Veteran should be provided another VA 
C&P examination and a medical opinion should be obtained.  
38 C.F.R. § 3.159(c)(4).   

The Veteran also seeks service-connection for a psychiatric 
disability claimed as depression to include as secondary to 
service-connected disabilities of removal of his prostate and 
erectile dysfunction.  The Veteran also stated in his 
substantive appeal received in July 2008 that he was now 
having horrendous dreams about his service in Vietnam.  The 
Veteran was diagnosed with major depression in January 2008 
by a VA Clinical Nurse Specialist; however, no opinion was 
provided as to whether the Veteran's major depression was due 
to service or was proximately due to or the result of a 
service-connected disability, or aggravated by a service-
connected disability.  The Veteran should be provided a VA 
C&P examination and a medical opinion should be obtained.  
38 C.F.R. § 3.159(c)(4).   

In addition, the Veteran seeks an increased rating for his 
service-connected right ankle disability.  The Veteran was 
last afforded a VA examination of his ankle in January 2006.  
VA's duty to assist includes the conduct of a thorough and 
comprehensive medical examination.  Robinette v. Brown, 8 
Vet. App. 69 (1995).  When available evidence is too old for 
an adequate evaluation of the Veteran's current condition, 
VA's duty to assist includes providing a new examination.  
Weggenmann v. Brown, 5 Vet. App. 281 (1993).  Although the 
Veteran's last VA examination is not necessarily stale, the 
Veteran stated in July 2007 that his right ankle continued to 
give way on him and he often had to wear an ankle brace.  
Because there may have been a significant change in the 
Veteran's ankle condition, the Board finds that a new 
examination is in order.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Request the Veteran's service medical 
records from the National Personnel 
Records Center.  

2.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the Veteran's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.  All efforts to 
obtain those records must be documented 
for the record.  If no records are 
available, it must be so stated, in 
writing, for the record.

3.  Schedule the Veteran for an 
appropriate VA examination to determine 
the nature and etiology of the Veteran's 
right knee disability and right hip 
disability.  The claims folder must be 
made available to and be reviewed by the 
examiner and the review should be noted in 
the examination report.  The examiner 
should provide an opinion as to whether it 
is at least as likely as not (50 percent 
or greater probability) that any diagnosed 
right knee disability or right hip 
disability is proximately due to or the 
result of a service-connected right ankle 
disability or has been aggravated by the 
service-connected right ankle disability.  
The rationale for all opinions expressed 
should be provided.

4.  Schedule the Veteran for an 
appropriate VA psychiatric examination to 
determine the nature and etiology of the 
Veteran's major depression.  The claims 
folder must be made available to and be 
reviewed by the examiner and the review 
should be noted in the examination report.  
The examiner should provide an opinion as 
to whether it is at least as likely as not 
(50 percent or greater probability) that 
major depression or any diagnosed 
psychiatric disability is (a) due to 
service or an incident in service; or (b) 
proximately due to or the result of 
service-connected prostate cancer or 
erectile dysfunction disorder or (c) has 
been aggravated by the service-connected 
prostate cancer or erectile dysfunction 
disorder.  The rationale for all opinions 
expressed should be provided.

5.  Schedule the Veteran for an 
appropriate VA examination to determine 
the current severity of his service-
connected right ankle disability.  The 
claims folder must be made available to 
and be reviewed by the examiner and the 
review should be noted in the examination 
report.  All appropriate tests and 
studies, including x-rays and range of 
motion studies of the ankle, reported in 
degrees, should be accomplished.  The 
examiner should describe any pain, 
weakened movement, excess fatigability and 
incoordination.  To the extent possible, 
the examiner should express any functional 
loss in terms of additional degrees of 
limited motion of the right ankle.  The 
rationale for any opinion expressed should 
be provided.  

6.  Then, readjudicate the claim.  If any 
benefit sought on appeal remains denied, 
issue a supplemental statement of the case 
and allow the appropriate time for 
response.  Thereafter, return the case to 
the Board.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

